Citation Nr: 0411801	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  99-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's brother


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The claimant served on active duty in the United States Army 
from September 1965 to September 1967, including service in 
the Republic of Vietnam.  

This matter comes before the Board on appeal from a July 1998 
rating decision of the VA Regional Office in New York, New 
York, which denied service connection for bilateral hearing 
loss.  The claimant filed a timely Notice of Disagreement, 
and was issued a Statement of the Case on August 19, 1998.  
He thereafter perfected his appeal and appointed a service 
organization representative.  In July 2003, he appeared with 
a witness to offer additional corroborative testimony before 
the undersigned traveling Law Veterans Law Judge of the Board 
of Veterans' Appeals.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

In this case, the RO sent the veteran a statement of the case 
that included citations to VCAA, but the RO has taken no 
steps to provide the notice and assistance required under the 
provisions of VCAA.

Accordingly, this case must be remanded for further 
development.


The RO must provide the appellant with 
the the notices required under the VCAA 
and ensure that all provisions of VCAA 
are properly applied in the development 
of the claim.  After all development is 
completed in accordance with all 
provisions of VCAA, the claim must be re-
adjudicated on the basis of the entire 
record. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



3

